Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 1, 2021

                                    No. 04-21-00127-CV

    TRANSWOOD CARRIERS; Transwood Carriers, Inc.; and Transwood Logistics, Inc.,
                              Appellants

                                              v.

EP ENERGY E&P COMPANY, LP; FTS International, Inc.; FTS International Services, LLC;
                  and J&R Valley Oilfield Services, Inc.,
                               Appellees

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 17-04-00078CVL
                       The Honorable Russell Wilson, Judge Presiding

                                       ORDER

Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       The panel has considered Appellants’ motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court